           Case 1:19-cv-00367-MKV Document 48 Filed 08/24/20 Page 1 of 3

                                                                              USDC SDNY
                                                                              DOCUMENT
                            UNITED STATES DISTRICT COURT                      ELECTRONICALLY FILED
                           SOUTHERN DISTRICT OF NEW YORK                      DOC #:
                                                                              DATE FILED: 08/24/2020

 LAZAR SHCHERB,                                            Case No. 1:19-cv-000367
         Plaintiff,
 v.
                                                           Hon. Mary Kay Vyskocil
 ANGI HOMESERVICES INC., et al.,
         Defendants.

       STIPULATION AND [PROPOSED] ORDER TO STAY THE PROCEEDINGS
       WHEREAS, plaintiff, Lazar Shcherb (“Plaintiff”) filed a Verified Amended Complaint on

November 7, 2019, asserting claims for violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. 227, et seq. and for injunctive relief; and

       WHEREAS, defendant HomeAdvisor, Inc. (“HomeAdvisor) filed its Answer and Defenses

to Verified Amended Complaint on December 19, 2019; and

       WHEREAS, the Court entered an Opinion and Order [ECF doc. 42] on May 21, 2020

dismissing the Verified Amended Complaint with prejudice against ANGI Homeservices, Inc.,

AngiesList, Inc., and IAC/InterActiveCorp., leaving HomeAdvisor as the sole defendant; and

       WHEREAS, on June 11, 2020, the Court entered a Civil Case Management Plan and

Scheduling Order, and Plaintiff and HomeAdvisor, Inc. (together, the “Parties”) have since been

engaged in discovery in this Action; and

       WHEREAS, on July 9, 2020, the Supreme Court of the United States granted certiorari in

Facebook, Inc. v. Duguid et al., No. 19-511 (cert. granted July 9, 2020) (“Facebook v. Duguid), in

which it is anticipated that the Supreme Court of the United States will address issues regarding the

TCPA that will significantly impact, and potentially moot, the claims and defenses in this Action. In

particular, the Supreme Court has granted certiorari to resolve a burgeoning circuit split and address

the following question: “Whether the definition of ATDS in the TCPA encompasses any device that
              Case 1:19-cv-00367-MKV Document 48 Filed 08/24/20 Page 2 of 3



can ‘store’ and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e] a random

or sequential number generator.’” The Supreme Court will thus likely either functionally overrule or

affirm the Second Circuit’s recent decision on this issue, as set forth in Duran v. La Boom Disco, Inc.,

955 F.3d 279 (2d Cir. 2020); 1 and

          WHEREAS, the Parties wish to stay the proceedings in this Action, pending a final decision

by the United States Supreme Court in its review of Facebook v. Duguid, in order to conserve the

Parties’ and the Court’s resources and narrow the issues that will be presented to the Court in this

Action.

          WHEREAS, numerous district courts around the country have stayed TCPA cases, upon the

agreement of the parties, pending the resolution in Facebook v. Duguid. See, e.g., Bittner v. Franchise

World Headquarters LLC, No. 3:20-cv-522 (D. Conn); Blower v. Portfolio Recovery Associates, LLC,

No. 3:19-cv-2270 (S.D. Cal.); Boger v. Citrix Systems, Inc., No. 8:19-cv-1234 (D. Md.); Brickman v.

Facebook, Inc., No. 3:16-cv-751 (N.D. Cal.); Cunningham v. Big Think Capital Inc., No. 2:19-cv-

638 (E.D.N.Y.); Rogers v. Navient Solutions, No. 1:20-cv-276 (E.D. Va); Grome v. USAA Sav. Bank,

No. 4:19-cv-03080-JMG-SMB, 2020 U.S. Dist. LEXIS 123224 (D. Neb. July 14, 2020); Hoagland

v. Axos Bank, No. 19-cv-00750-BAS-DEB, 2020 U.S. Dist. LEXIS 132831 (S.D. Cal. July 27, 2020);

Hoffman v. Jelly Belly Candy Co., Inc., No. 2:19-cv-01935-JAM-DB, ECF No. 22 (E.D. Cal. July 17,

2020); In re Portfolio Recovery Assocs., No.: 11-md-02295 JAH-BGS, 2020 U.S. Dist. LEXIS

132312 (S.D. Cal. July 27, 2020); Jones v. Ushealth Group, Inc. No. 2:19-cv-2534 (D. Kan.); Mizrahi

v. Kalamata Research Services, LLC, No. 1:20-cv-666 (E.D.N.Y.); Rodriguez v. Portfolio Recovery

Associates, LLC, No. 3:19-cv-2266 (S.D. Cal.); Sensibaugh v. Ef Education First, Inc., No. 2:20-cv-


1
 On this issue the Second Circuit is generally aligned with the Ninth Circuit (Marks v. Crunch San Diego, LLC, 904 F.3d
1041 (9th Cir. 2018)) and the Sixth Circuit (Allan v. Pennsylvania Higher Educ. Assistance Agency, 2020 WL 4345341
(6th Cir. 2020)) and against the Seventh Circuit (Gadelhak v. AT&T Servs., Inc., 950 F.3d 458 (7th Cir. 2020)) and the
Eleventh Circuit (Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301 (11th Cir. 2020).


                                                          2
123344662.2
              Case 1:19-cv-00367-MKV Document 48 Filed 08/24/20 Page 3 of 3



1068 (C.D. Cal.); Daniel v. Lennar Corporation, No. 8:19-cv-452 (C.D. Cal.); and, Whattoff-Hall v.

Portfolio Recovery Assocs., 2020 U.S. Dist. LEXIS 130375 (S.D. Cal. July 23, 2020).

         THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the parties hereto,

through their undersigned counsel, subject to approval by the Court, that:

         1.      The proceedings in this Action shall be stayed pending the final decision by the United

States Supreme Court in its review of Facebook v. Duguid.

         2.      Within seven days of the issuance of the mandate by the United States Supreme Court

in its review of Facebook v. Duguid, the Parties shall confer in good faith regarding revised dates in

the Civil Case Management Plan and Scheduling Order, and promptly thereafter propose a revised

Civil Case Management Plan and Scheduling Order to the Court.

         Facsimile or e-mail signatures shall be deemed to be originals, and this Stipulation may be

signed in counterparts.

 Dated: New York, New York
        August 21, 2020


 USHER LAW GROUP P.C.                               CARLTON FIELDS, P.A.

 By: /s/ Mikhail Usher                              By: /s/ Michael D. Margulies
 Mikhail Usher, Esq.                                Michael D. Margulies, Esq.
 2711 Harway Avenue                                 405 Lexington Avenue, 36th Floor
 Brooklyn, New York 11214                           New York, New York 10174
 T: (718) 484-7510 / F: (718) 865-8566              T: (212) 430-5500 / F: (212) 430-5501
 MikeUsher@UsherLegal.com                           mmargulies@carltonfields.com
 Attorneys for Lazar Shcherb                        Attorneys for HomeAdvisor, Inc.




08/24/2020




                                                    3
123344662.2
